COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


STEPHEN CARL IRICK
                                                 MEMORANDUM OPINION *
v.   Record No. 0156-96-1                            PER CURIAM
                                                    JULY 15, 1997
JOAN GOODSON IRICK


           FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                    Christopher W. Hutton, Judge

            (John E. Robins, Jr., on brief), for
            appellant.
            (Anthony S. Mulford; Davis & Brynteson, on
            brief), for appellee.



     Stephen Carl Irick (husband) appeals the equitable

distribution decision of the circuit court.    Husband contends

that the trial court erred by accepting the recommendation of the

commissioner in chancery to award Joan Goodson Irick (wife) the

parties' jointly owned securities and $5,000.       Upon reviewing the

record and briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the decision of

the trial court.   Rule 5A:27.

     The evidence was heard by the commissioner in chancery.         A

hearing was held on the parties' exceptions to the commissioner's

report, but the record on appeal contains neither a transcript

nor written order memorializing that hearing.       A final decree

approving the commissioner's report, as modified pursuant to the
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
hearing on the parties' exceptions, was entered on December 18,

1995.
             The commissioner's report is deemed to be
             prima facie correct. The commissioner has
             the authority to resolve conflicts in the
             evidence and to make factual findings. When
             the commissioner's findings are based upon
             ore tenus evidence, "due regard [must be
             given] to the commissioner's ability . . . to
             see, hear and evaluate the witness at first
             hand." Because of the presumption of
             correctness, the trial judge ordinarily must
             sustain the commissioner's report unless the
             trial judge concludes that it is not
             supported by the evidence.

Brown v. Brown, 11 Va. App. 231, 236, 397 S.E.2d 545, 548 (1990)

(citations omitted).    This Court must affirm the trial court's

decision unless it is plainly wrong or without evidence to

support it.     See McLaughlin v. McLaughlin, 2 Va. App. 463,

466-67, 346 S.E.2d 535, 536 (1986).

        The commissioner considered the statutory factors and the

evidence before making his recommendations.    He noted that both

parties contributed monetarily to the welfare of the family,

although husband was the primary wage earner.    All assets owned

by the parties at the time of the hearing were marital assets.

There was evidence that the marital residence needed $18,000 in

repairs, and that, while husband had maintained the house, "his

repairs were slipshod and incomplete."    Wife testified that the

only source of heat for the house was a small space heater in the

wall and there was no heat in the dining room or living room.

There was evidence that husband used the proceeds from the sale



                                   2
of the parties' securities to pay off car loans and other marital

debts, as well as to provide himself with living expenses during

the post-separation period.

     Husband was awarded two vehicles valued at approximately

$4,600, while wife was awarded one vehicle worth $3,000.   The

parties each retained a one-half interest in the marital

residence, and wife received one-half of the marital share of

husband's retirement.   Wife received the tangible personal

property in the home, valued at $3,250, and the parties'

securities, with an approximate value of $7,490.    Husband also

was ordered to pay wife $5,000 within six months.
     While wife received somewhat more than half the value of the

parties' personal and intangible property, that fact is not in

itself a sufficient ground to reverse an equitable distribution

award.   "Virginia's statutory scheme of equitable distribution

does not have a presumption favoring an equal distribution of

assets."    Alphin v. Alphin, 15 Va. App. 395, 404, 424 S.E.2d 572,

577 (1992).   Based on the record before us, we cannot say that

the trial court's award was plainly wrong or without evidence to

support it.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                         Affirmed.




                                  3